ON REHEARING.
Moore, C. J.
This case was argued and submitted some time ago. The late Justice Hooker wrote an opinion, which was signed by all the Justices who sat in the original hearing. Later a reargument of the case was granted before all the Justices, and the reargument has been had. I was satisfied with the opinion of Justice Hooker when it was handed down, and I am still satisfied with it. For that reason I deem it unnecessary to say more than to refer to that opinion. It is reported ante, 645 (129 N. W. 36).
Steere, MoAlvay, Brooke, Stone, Ostrander, and Bird, JJ., concurred. Blair, J., did not sit.